                                                                            12/18/2019

                IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MONTANA

                                  BUTTE DIVISION

 SARAH PARDEE,

                           Plaintiff,           No. CV-19-48-BU-SEH

 V.
                                                ORDER

TEVA WOMEN'S HEALTH, LLC;
and JOHN DOES 2-10,

                           Defendants.

      On December 17, 2019, Defendant Teva Women's Health, LLC moved for

admission of Jeffrey F. Peck, Esq., of Ulmer & Berne LLP, Cincinnati, Ohio, and

Mary Lynn Tate, Esq., of Ulmer & Berne LLP, Cincinnati, Ohio, to appear pro hac

vice in this case with Nathan A. Huey, Esq., of Gordon Rees Scully Mansukhani,

LLP, Missoula, Montana, to act as local counsel. The applications are in

compliance with L.R. 83 .1 (d).
      ORDERED:

      Defendant Teva Women's Health, LLC's Unopposed Motion for Admission

of Jeffrey F. Peck and Mary Lynn Tate Pro Hae Vice 1 is GRANTED, subject to

the following conditions:

      1.       Local counsel must serve as either lead counsel or as co-lead counsel;

      2.       Either Mr. Peck or Ms. Tate, but not both, may act as co-lead counsel;

      3.       Mr. Peck and Ms. Tate must each do his or her own work. Each must

do his or her own writing, sign his or her own pleadings, motions and briefs, and,

if one is designated co-lead counsel in the acknowledgment and acceptance of his

or her admission required below, must appear and participate personally in all

proceedings before this Court;

      4.       Local counsel must also sign all such pleadings, motions, briefs and

other documents served or filed.

      5.       Admission is personal to Mr. Peck and Ms. Tate; it is not an

admission of Ulmer & Berne law firm.




      1
          Doc. 22.

                                           -2-
      FURTHER ORDERED:

      This Order will be withdrawn unless Mr. Peck and Ms. Tate, within fifteen

(15) days from the date of this Order, file an acknowledgment and acceptance of

his or her admission under the terms set forth above.

      DATED this I
                       f~day ofDecembe~r=
                                               ~{#~h\
                                                AME. HADDON                \
                                               United States District Court




                                         -3-
